Citation Nr: 0915196	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis 
of the hands. 

2.  Entitlement to service connection for left shoulder 
disability. 

3.  Entitlement to service connection for left ear hearing 
loss. 

4.  Entitlement to an initial evaluation in excess of 20 
percent for osteoarthritis of the right knee, with post-
operative residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from 1985 to 
2005.  During that period he served on active duty for 
training from March 1985 to June 1985 and again from December 
1985 to March 1988 (recorded as full-time training duty) and 
on active duty from June 2004 to February 2005.  
Concurrently, the Veteran also worked as a full time civilian 
tank mechanic on the military base.  

Under 38 U.S.C.A. § 101(24), the term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  In a September 2005 decision, the 
Regional Office (RO) granted service connection for lumbar 
spine strain with complaints beginning in mid-1986 and for 
osteoarthritis of the right knee with complaints beginning 
March 1985.  As the RO has found a disability with an onset 
in each of the Veteran's periods of active duty for training, 
all periods of service throughout this decision consist of 
active military, naval, or air service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
RO of the Department of Veterans Affairs (VA) in Boise, 
Idaho.  A notice of disagreement was received in October 
2005, a statement of the case was issued in January 2006, and 
a substantive appeal was received in March 2006.  The Veteran 
testified at a personal hearing at the RO in May 2006.  A 
transcript of this proceeding is associated with the claims 
file.

The issue of service connection for costochondritis, claimed 
as sternum pain, was originally on appeal; however, the RO 
granted service connection in a July 2006 rating decision.  
Thus, the issue is not longer in appellate status.  

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral arthritis of the hands was manifested during 
active service.

2.  Left shoulder disability was not manifested during active 
service, nor is any current left shoulder disability causally 
related to active service.

3.  Osteoarthritis of the right knee with post-operative 
residuals manifests with frequent episodes of locking, pain, 
and effusion into the joint, but with no limitation of motion 
of the knee.  


CONCLUSIONS OF LAW

1.  Bilateral arthritis of the hands was incurred in the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Left shoulder disability was not incurred in or 
aggravated by the Veteran's active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

3.  The criteria for a disability rating in excess of 20 
percent for the Veteran's service-connected osteoarthritis of 
the right knee with post-operative residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.7, 4.71a, Diagnostic Codes 5003, 
5258, 5260, 5261, and Plate II (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated March 2005 
and March 2006 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  A VCAA letter was provided to the 
appellant in March 2005 prior to the initial unfavorable 
decision in September 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in July 2006, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes private 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded VA examinations in July 2005 and 
August 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

With regard to the left shoulder issue, VA need not obtain a 
nexus opinion because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence of an event in 
service and no competent evidence that suggests a causal link 
between the Veteran's current left shoulder disorder and any 
incident of active duty.  Indeed, in view of the 28 year gap 
between the claimed disorder and active duty, relating the 
Veteran's current left shoulder disorder to his service would 
be entirely speculative. Therefore, there is no duty to 
provide a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon, supra.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Service Connection

The issues before the Board include claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss as an organic disease of the 
nervous system and therefore a presumptive disability.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Arthritis of the Hands

In a December 1984 report of medical history, the Veteran 
reported "swollen or painful joints" and "arthritis, 
rheumatism, or bursitis;" however, the report fails to 
indicate to which joints the Veteran was referring.  The 
December 1984 entrance examination specifically noted the 
Veteran's upper extremities as clinically normal. 

In January 1988 the Veteran complained of swollen hands and 
knuckles, including redness for one to two months.  The 
examiner suspected either arthritis or a circulatory problem 
and requested an arthritis screen.  In an August 1989 report 
of medical history, the Veteran again marked yes when asked 
have you ever had or have you now swollen or painful joints 
and arthritis, rheumatism, or bursitis; however, the report 
again fails to indicate to which joints the Veteran was 
referring.  In an August 1989 report of medical examination, 
the examiner specifically noted the upper extremities as 
clinically normal.  

September 1993 and February 1999 periodic examinations found 
the Veteran's upper extremities to be clinically normal.  

In a February 2004 report of medical history, the Veteran 
denied "impaired use of arms, legs, hands or feet"  but 
reported yes to "arthritis, rheumatism or bursitis."  In 
December 2004, a chronological record of medical care showed 
normal strength of the upper extremities.  

In a January 2005 post-deployment questionnaire, the Veteran 
responded that he currently had swollen, stiff, or painful 
joints.  The questionnaire however did not indicate which 
joints were bothering the Veteran.  

The Veteran was afforded a VA examination in July 2005.  The 
examiner noted questionable very slight swelling.  The hands 
had normal range of motion and normal sensation.  The 
examiner opined that it was as likely as not that the Veteran 
had osteoarthritis of both hands.  When asked to comment 
further upon his hands, the examiner diagnosed the Veteran 
with diffuse osteoarthritic changes of both hands which 
developed during active service and are almost certainly 
service related.  The examiner stated further that the 
Veteran was having significant difficulties with his hands 
and would have to seek other means of employment.   

The Board finds that a preponderance of the evidence is in 
favor of a finding of service connection for bilateral 
arthritis of the hands.  The Veteran first complained of 
swollen knuckles and redness in January 1988 while on active 
service.  At that time, the Veteran had been on active duty 
for training for over two years with no prior complaints.  
The Veteran has a current diagnosis of diffuse osteoarthritic 
changes of both hands.  The examiner in the July 2005 VA 
examination opined that the osteoarthritis developed while in 
service and is almost certainly service related.  Based on 
the competent evidence of record, the Board finds that 
entitlement to service connection for bilateral arthritis of 
the hands is warranted.  

Left Shoulder Disability

As above, in December 1984 and August 1989 reports of medical 
history, the Veteran reported "swollen or painful joints" 
and "arthritis, rheumatism, or bursitis;" however, the 
reports fail to indicate to which joints the Veteran was 
referring.  Also, the Veteran's December 1984 entrance 
examination specifically noted his upper extremities as 
clinically normal.  The Veteran's August 1989, September 
1993, and February 1999 medical examinations also noted the 
upper extremities as clinically normal.    

In a February 2004 report of medical history the Veteran 
denied "impaired use of arms, legs, hands or feet"; however 
he did report "painful shoulder, elbow, or wrist."  A 
December 2004 letter from his family physician says that he 
had been seen for left shoulder pain due to an injury in 
November 1998 while lifting during his job as a mechanic in 
the National Guard .  

On a January 2005 post-deployment questionnaire, the Veteran 
responded that he currently had swollen, stiff, or painful 
joints.  The questionnaire however did not indicate which 
joints were bothering the Veteran.  A January 2005 radiology 
report showed that there is a focal increased uptake in the 
AC joint of the left shoulder.  These findings are consistent 
with degenerative joint disease of the left shoulder.  

The Veteran was afforded a VA examination in July 2005.  The 
examiner stated that the Veteran's activities are limited by 
pain.  He showed no shoulder tenderness.  The Veteran's range 
of motion is as follows: abduction to 165 degrees, adduction 
to 50 degrees, flexion to 165 degrees, extension to 60 
degrees, internal rotation to 75 degrees, and external 
rotation to 80 degrees.  In July 2005, a radiology report, 
done in conjunction with the VA examination, found moderate 
degenerative arthritis of the left acromioclavicular joint.  

During the May 2006 hearing at the RO, the Veteran testified 
that the doctor said he cannot pinpoint a time of when he 
injured his left shoulder or how he did it, but rather it is 
simply the result of a very long period of heavy use.  He 
proceeded to testify about another doctor who stated that it 
was hard to say with his technician job and his military job, 
and although he probably hurt it while in service, the doctor 
can't prove that.  

The Board finds that a preponderance of the evidence is 
against a finding of service connection for a left shoulder 
disability.  Service treatment records make one mention of 
shoulder disability in February 2004.  At that time the 
Veteran was not on active service.  As stated above, a 
December 2004 letter from his family physician says that he 
had been seen for left shoulder pain due to an injury in 
November 1998 while lifting during his job as a mechanic in 
the National Guard.  Although no medical evidence of the 
injury appears in the record, service connection still would 
not be appropriate as the Veteran was not in active service 
in November 1998.  The Veteran, himself, testified that his 
doctors could not determine when his disability began, but 
rather attributed it to being the result of a very long 
period of heavy use.  As no medical evidence of record links 
the Veteran's left shoulder disability with his service, 
entitlement to service connection for a left shoulder 
disability is not warranted. 

The Board acknowledges that the Veteran's degenerative joint 
disease requires consideration regarding the presumption 
under 38 C.F.R. §§ 3.307, 3.309.  The presumption does not 
apply in this case as the Veteran's shoulder disability was 
first recorded in February 2004.  The Veteran's period of 
active service prior to that time lasted from December 1985 
to March 1988.  Thus, the one year presumption does not 
apply. 

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No medical evidence in 
the record links the Veteran's left shoulder disability to 
his service.

Based on the competent evidence of record, the Board finds 
that a preponderance of the evidence is against the finding 
of service connection for left shoulder disability.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Increased Rating - Osteoarthritis of the Right Knee, with 
Post-Operative Residuals

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's osteoarthritis of the right knee, with post-
operative residuals, has been rated by the RO under 
regulatory criteria for degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The knee is rated for limitation of motion under Diagnostic 
Codes 5260 and 5261.  

Under Diagnostic Code 5260, the limitation of flexion of the 
leg to 15 degrees warrants a 30 percent disability rating, to 
30 degrees warrants a 20 percent disability rating, to 45 
degrees warrants a 10 percent disability rating, and to 60 
degrees warrants a noncompensable disability rating.

Under Diagnostic Code 5261, the limitation of extension of 
the leg to 45 degrees warrants a 50 percent disability 
rating, to 30 degrees warrants a 40 percent disability 
rating, to 20 degrees warrants a 30 percent disability 
rating, to 15 degrees warrants a 20 percent disability 
rating, to 10 degrees warrants a 10 percent disability 
rating, and to 5 degrees warrants a noncompensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.
  
In July 2002, the Veteran had arthroscopy with lateral 
release.  In September 2002, the Veteran noted occasional 
achiness, but no swelling.  In October 2002, the Veteran 
reported occasional ache with no significant pain.  He had 
been bicycling and planned to resume running.  

The Veteran was afforded a VA examination in July 2005.  In 
his medical history, the Veteran stated that his knees were 
giving out on average two times per week from June 2004 to 
August 2004.  He reported that his knee had last given out in 
July 2005 by just walking.  At that time he reported pain and 
swelling.  His range of motion was flexion to 120 degrees and 
extension of 0 degrees.  The examiner noted fluid in the 
right knee joint and tenderness over the right knee joint.  
There is patellar pain with transverse or vertical movement 
and with pressure on the patella.  The examiner diagnosed the 
Veteran with post-op right knee with continued pain and 
swelling.  

At a May 2006 hearing at the RO, the Veteran testified that 
he will be walking, suddenly feel like there was no knee 
there, and fall to the ground.  

Normal range of motion is extension to 0 degrees and flexion 
to 140 degrees.  See 38 C.F.R. § 4.71 Plate II.  The 
Veteran's range of motion is very close to the normal range 
and is not limited in range of motion by pain to a 
compensable degree.  Therefore the disability is 
noncompensable under that provision. 

The RO proceeded to consider the Veteran's knee disability 
under Diagnostic Code 5258.  That code states that cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
disability rating.  The Veteran reported frequent locking 
episodes in both his testimony in May 2006 and his medical 
history for the July 2005 VA examination.  The examiner also 
found that the Veteran's activities were limited by pain.  
The RO assigned a rating of 20 percent disabling based upon 
these reports.  Twenty percent disabling is the maximum 
rating available under Diagnostic Code 5258.    

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating greater than 20 percent for the Veteran's 
service-connected left knee disorder.  The veteran's loss of 
flexion to 120 degrees does not constitute a rating higher 
than 20 percent under DC 5260.  Other potentially applicable 
DC's that provide for evaluations in excess of 20 percent 
include 5256 (ankylosis of the knee) and 5257 (recurrent 
sublaxation or lateral instability).  There is no current 
evidence of ankylosis of the knee or recurrent sublaxation, 
lateral instability.  In fact, the medical evidence of 
record, as summarized in pertinent part above, is 
consistently negative for symptoms such as ankylosis or 
instability.  Thus, DC's 5256 and 5257 are not for 
application.  

Notwithstanding, as indicated above, VA regulations set forth 
at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  A higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca, 8 Vet. 
App. at 206.  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  Although the 
Veteran's left knee range of motion is slightly limited due 
to pain, the Board finds that this pain is already reflected 
in the currently assigned 20 percent rating for the right 
knee.  The Board acknowledges the Veteran's subjective 
complaints of pain in his right knee.  However, in the 
absence of any accompanying clinical findings supporting 
functional loss, the Board finds that the currently assigned 
20 percent ratings adequately reflect the level of disability 
in the Veteran's right knee, and there is no basis for a 
higher rating based on pain or loss of function.  

In deciding the Veteran's claim, the Board has considered 
whether he is entitled to an increased evaluation for 
separate periods but does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  Fenderson.  The evidence of record supports the 
conclusion that he is not entitled to an evaluation greater 
than 20 percent during any time within the appeal period.

Extraschedular Consideration

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  The Board cannot assign an extraschedular 
rating in the first instance, but must specifically 
adjudicate whether to refer a case for such an evaluation 
when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  The factors 
described in 38 C.F.R. § 3.321(b)(1)
(i.e., marked interference with employment or frequent 
periods of hospitalization) are relevant in determining 
whether extraschedular consideration is reasonably raised.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Neither the Veteran nor his representative has raised the 
issued of an extraschedular rating for his service-connected 
right knee disorder.  During the May 2006 RO hearing the 
Veteran did not report missing work as a result of his right 
knee disorder.  The Board finds that the extraschedular 
consideration is not reasonably raised by the record.  Id.




ORDER

Service connection for bilateral arthritis of the hands is 
granted.    

Service connection for a left shoulder disorder is denied

An initial disability rating greater than 20 percent for 
osteoarthritis of the right knee, with post-operative 
residuals is denied. 


REMAND

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A June 1984 audiological examination showed the following 
pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
10
LEFT
15
10
10
10
10

The Veteran's December 1984 entrance examination specifically 
noted his pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
5
0
5
15
15

The Veteran checked no on his December 1984 report of medical 
history when asked have you ever had or have you now hearing 
loss.  

In June 1985, the Veteran's pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
5
LEFT
10
0
5
5
5

In March 1986, the Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
5
LEFT
10
0
5
5
5

An August 1989 audiological examination showed the Veteran's 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
5
0
5
15
15

In a February 1999 periodic examination, the examiner found 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
15
5
10
25
40

On a February 2004 report of medical history, the Veteran 
marked yes when asked have you ever had or do you now have 
hearing loss.  A February 2004 audiological examination 
reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
10
5
5
30
40

The Veteran was afforded an audiological VA examination in 
July 2005.  The approximate date of onset was unknown however 
the examiner noted significant noise exposure while in the 
military with no significant occupational noise exposure 
elsewhere.  The pure tone thresholds, in decibels, during the 
examination were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
10
5
15
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examination revealed mild high 
frequency sensorineural hearing loss.  

As above, the Veteran's February 2004 VA audiological 
examination shows that he had hearing loss in the left ear 
prior to service for VA compensation purposes.  While the 
Veteran's service treatment records are negative for 
audiological evaluations during his third period of service 
from June 2004 to February 2005, as above, he was afforded a 
VA audiological examination in July 2005, approximately five 
months after the Veteran's discharge from service.  This 
audiological examination report also shows hearing loss of 
the left ear and indicates that the Veteran's left ear 
hearing loss worsened between February 2004 and July 2005.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.

As the medical evidence shows hearing loss before and after 
military service, but no enlistment examination is of record, 
the Veteran should be afforded a VA examination to obtain a 
medical opinion.  38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed left ear hearing loss.

The claims folder must be made available 
to the examiner for review.  The 
examiner's attention is specifically 
directed to the audiological examination 
reports dated in June 1984, December 
1984, June 1985, March 1986, August 1989, 
February 1999, February 2004, and July 
2005.   

The examiner should conduct a thorough 
audiological examination and provide a 
diagnosis for any pathology found.  Based 
on the examination and review of the 
record, the examiner must answer the 
following questions:

Does the Veteran have current left ear 
hearing loss, and, if so,

(a) does the evidence of record clearly 
and unmistakably show that the Veteran 
had left ear hearing loss that existed 
prior to his third period of active duty?

(b) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(c) if the answer is no, is it at least 
as likely as not that the left ear 
hearing loss had its onset in service?  

A complete rationale should be provided 
for any opinion expressed.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


